DETAILED ACTION
Prosecution History
	Claims 17-32 were originally filed.
	Claims 17-20 and 29 have since been cancelled.
	Claims 33-41 have since been newly added.
	Claims 21-28 and 30-41 are pending and allowed.
	
Allowable Subject Matter
Claims 21-28 and 30-41 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kawagoe et al. US 6,212,453. 
Kawagoe discloses a system and method for power steering in a vehicle, consisting of an electric motor for steering torque assist. The invention of Kawagoe is interested in lane-keeping assist torque to control the vehicle to run along the center of a lane and further calculating a power-steering assist torque for assisting the vehicle driver’s steering. 
As to claim 21, however, the prior art of record fails to teach or suggest the following claimed subject matter:
modifying the distance between the reference position and the measured position by said weighting of the arbitration unit and moving the reference position artificially 2closer to the measured position when said weighting of the first reference steering column torque is a lower value.
As to independent claim 33, the prior art additionally fails to teach or suggest the following claimed subject matter:
weighting and adding of the first and second reference steering column torques by the arbitration unit; sending the output of the arbitration unit to the column torque controller; calculating, via the column torque controller, the target motor torque, wherein the reference position and the measured position correspond to the reference and measured position of a rack and pinion steering gear, respectively, wherein said weighting is linear and based on a measured TSU torque.
Finally, as to claim 41, the prior art of record fails to teach or suggest the following claimed subject matter:
wherein the weighting comprises: when the measured TSU torque is below a predefined minimum value, said weighting of the output of the steering column reference controller is set to a high value; and when the measured TSU torque is higher than a predefined maximum value, said weighting of the output of the steering torque algorithm is set to a high value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668